Exhibit 10.1

CONFIDENTIAL

January 21, 1998

Mr. Stephen M. Simes
1173 RFD
Long Grove, IL  60047

Dear Stephen:

I am pleased to confirm our agreement with you concerning your employment by
Ben-Abraham Technologies, Inc. (the “Company”), which is subject to review,
approval, and ratification by the Company’s Board of Directors.

I.                                         Employment.  Subject to the terms and
conditions described in this Employment Agreement (the “Agreement”), the Company
agrees to employ you as the President, Chief Operating Officer, and Executive
Vice Chairman of the Company, and you accept this employment on the following
terms and conditions.


II.                                     DUTIES. 


1.                                       YOU AGREE TO SPEND SUBSTANTIALLY ALL OF
YOUR BUSINESS HOURS ON THE COMPANY’S BUSINESS.  YOU WILL DILIGENTLY PERFORM THE
DUTIES OF YOUR POSITION, WITHIN GUIDELINES TO BE DETERMINED BY AVI BEN-ABRAHAM,
WHO IS THE COMPANY’S CHIEF EXECUTIVE OFFICER AND THE CHAIRMAN OF THE BOARD OF
DIRECTORS.  IN PARTICULAR, YOU WILL ACTIVELY MANAGE THE DAY-TO-DAY BUSINESS OF
THE COMPANY AND SHALL SET CORPORATE POLICIES, UNDER THE DIRECTION OF THE BOARD
OF DIRECTORS.  MORE PARTICULARLY, YOUR DUTIES SHALL INCLUDE THE DAY-TO-DAY
RESPONSIBILITY FOR RUNNING AND ADMINISTERING THE COMPANY.  SAID RESPONSIBILITIES
SHALL INCLUDE, BUT NOT BE LIMITED TO, THE FOLLOWING SPECIFIC AREAS:  SHAREHOLDER
RELATIONS, FUNDRAISING, NASDAQ LISTING, DIRECTION OF R&D, LICENSING AND OTHER
BUSINESS DEVELOPMENT ACTIVITIES, BUDGETING AND FISCAL CONTROLS, AND ALL
PERSONNEL MATTERS.  YOU WILL REPORT TO DR. BEN-ABRAHAM, WHO WILL BE RESPONSIBLE
FOR EVALUATING YOUR JOB PERFORMANCE IN ACCORDANCE WITH THE COMPANY’S ANNUAL
PERFORMANCE REVIEW PROCESS.  THE COMPANY AGREES THAT DURING THE TERM OF THIS
AGREEMENT, AS IT MAY BE EXTENDED, NO ONE OTHER THAN DR. BEN-ABRAHAM SHALL SERVE
AS CEO, EXCEPT YOU.


2.                                       DURING THE TERM OF THIS AGREEMENT, YOU
WILL ALSO SERVE AS A DIRECTOR OF THE COMPANY AND WILL PERFORM ALL SUCH DUTIES
INCIDENT TO SUCH SERVICE.  TOWARDS THIS END, THE COMPANY SHALL NOMINATE YOU AS A
NOMINEE FOR DIRECTOR AND SOLICIT PROXIES FOR YOUR ELECTION FOR SO LONG AS THIS
AGREEMENT IS IN EFFECT.


3.                                       WHILE YOU ARE EMPLOYED BY THE COMPANY,
EXCEPT AS OTHERWISE PERMITTED BY THE COMPANY’S CONFLICT OF INTEREST POLICY OR
THIS AGREEMENT, YOU WILL NOT ENGAGE IN ANY BUSINESS ACTIVITY OR OUTSIDE
EMPLOYMENT THAT CONFLICTS WITH THE COMPANY’S INTERESTS OR ADVERSELY AFFECT THE
PERFORMANCE OF YOUR DUTIES FOR THE COMPANY.


--------------------------------------------------------------------------------



4.                                       YOU SHALL BE BASED AT, AND SHALL
PERFORM YOUR DUTIES AT AN OFFICE LOCATED IN, CHICAGO, ILLINOIS, OR THE
SURROUNDING SUBURBAN AREA, WHERE THE CORPORATE HEADQUARTERS OF THE COMPANY SHALL
ALSO BE LOCATED.  THE COMPANY AGREES THAT THE OTHER OFFICERS AND EXECUTIVES OF
THE COMPANY (EXCEPT FOR THOSE WHO ARE DIRECTLY INVOLVED IN THE RESEARCH AND
DEVELOPMENT ACTIVITIES OF THE COMPANY THAT ARE CURRENTLY CONDUCTED IN ATLANTA,
GEORGIA) SHALL ALSO BE LOCATED IN THE SAME CORPORATE HEADQUARTERS.  HOWEVER, YOU
SHALL ALSO TRAVEL TO OTHER LOCATIONS AT SUCH TIMES AS MAY BE APPROPRIATE FOR THE
PERFORMANCE OF YOUR DUTIES UNDER THIS AGREEMENT.

III.                                 Term.  This Agreement is effective January
20, 1998 (the “Effective Date”), and will terminate on December 31, 2000, unless
earlier terminated pursuant to Section V of this Agreement (the “Base Term”). 
Commencing January 1, 2001, and on each January 1st thereafter, the term of your
employment will be automatically extended for three (3) additional years unless
on or before October 1st immediately preceding any such extension, either party
gives written notice to the other of the cessation of further extensions, in
which case no further automatic extensions will occur.  In the event that the
Company elects not to renew this Agreement other than for “cause” as defined
herein, you will be paid the amount described in Section V.C.2 below.


IV.                                 COMPENSATION.


A.                                   BASE SALARY.  THE COMPANY AGREES TO PAY YOU
AN ANNUAL BASE SALARY OF TWO HUNDRED THIRTY THOUSAND DOLLARS ($230,000) IN
ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL PRACTICES (“BASE SALARY”). 
BEGINNING JANUARY 20, 1999 OR SOONER IF YOU RAISE TWO MILLION DOLLARS
($2,000,000), YOUR BASE SALARY SHALL BE INCREASED TO TWO HUNDRED AND FIFTY
THOUSAND DOLLARS ($250,000).  IN SUBSEQUENT YEARS, THE BOARD OF DIRECTORS SHALL
HAVE THE SOLE DISCRETION TO ESTABLISH YOUR BASE SALARY, EXCEPT THAT, AT A
MINIMUM, IT SHALL BE ADJUSTED UPWARD CONSISTENT WITH CHANGES TO THE CONSUMER
PRICE INDEX.


B.                                     ANNUAL BONUS.   YOU WILL BE ELIGIBLE TO
RECEIVE AN ANNUAL PERFORMANCE BONUS NOT TO EXCEED 50% OF YOUR BASE SALARY IN
EFFECT DURING THE YEAR UNDER REVIEW.  THE AMOUNT OF SAID BONUS SHALL BE
DETERMINED IN THE SOLE DISCRETION OF THE COMPENSATION COMMITTEE AND APPROVED BY
THE BOARD OF DIRECTORS.


C.                                     OPTIONS.


1.                                       UPON EXECUTION OF THIS AGREEMENT, THE
COMPANY WILL GRANT YOU SIX HUNDRED THOUSAND (600,000) STOCK OPTIONS TO PURCHASE
SUBORDINATE VOTING SHARES OF STOCK OF THE COMPANY AT THE LOWEST PERMISSIBLE
PRICE WHEN THIS AGREEMENT IS EXECUTED, ONE HUNDRED THOUSAND OF WHICH SHALL VEST
AT THE TIME OF THE GRANT.  THE REMAINDER SHALL VEST IN TWELVE EQUAL QUARTERLY
INSTALLMENTS OVER THE INITIAL TERM OF THIS AGREEMENT WITH THE FIRST INSTALLMENT
VESTING ON APRIL 21, 1998.  THE REMAINING UNVESTED OPTIONS SHALL VEST
IMMEDIATELY UPON A TERMINATION WITHOUT CAUSE BY THE COMPANY.

2


--------------------------------------------------------------------------------



2.                                       UPON EXECUTION OF THIS AGREEMENT, THE
COMPANY AGREES TO GRANT YOU A COMBINATION OF AN ADDITIONAL FOUR HUNDRED THOUSAND
(400,000) SUBORDINATE VOTING SHARES AND/OR STOCK OPTIONS TO PURCHASE SUBORDINATE
VOTING SHARES OF STOCK OF THE COMPANY DURING THE INITIAL TERM OF THIS AGREEMENT
AT THE LOWEST PERMISSIBLE PRICE WHEN THIS AGREEMENT IS EXECUTED.  EXERCISE OF
THESE OPTIONS SHALL BE SUBJECT TO THE STOCK PRICE BEING EQUAL TO OR GREATER THAN
ONE DOLLAR ($1.00) PER SHARE AT THE TIME THE OPTIONS AND/OR SHARES VEST.  THESE
OPTIONS SHALL VEST IN TWELVE EQUAL QUARTERLY INSTALLMENTS OVER THE INITIAL TERM
OF THIS AGREEMENT AND SHALL BE EXERCISABLE AT SUCH TIME AS THE FOREGOING
CONDITION PRECEDENT IS SATISFIED.


3.                                       IN THE EVENT OF ANY REORGANIZATION,
MERGER, CONSOLIDATION, RECAPITALIZATION, LIQUIDATION, RECLASSIFICATION, STOCK
DIVIDEND, REVERSE STOCK SPLIT, COMBINATION OF SHARES, RIGHTS OFFERING,
EXTRAORDINARY DIVIDEND OR DIVESTITURE (INCLUDING A SPIN-OFF) OR ANY OTHER CHANGE
IN THE CORPORATE STRUCTURE OR SHARES OF THE COMPANY, (OR, IF THE COMPANY IS NOT
THE SURVIVING CORPORATION IN ANY SUCH TRANSACTION, THE BOARD OF DIRECTORS OF THE
SURVIVING CORPORATION), IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF YOUR
RIGHTS, THE COMPANY (OR THE BOARD OF THE SURVIVING CORPORATION) SHALL MAKE
APPROPRIATE ADJUSTMENT AS TO THE NUMBER OF SECURITIES SUBJECT TO THIS OPTION.

All of the options granted pursuant to this Section IV.C.3 (the “Anti-Dilution
Options”) shall automatically vest in accordance with the same vesting schedule
set forth in Sections IV.C.1 and IV.C.2 above.  (As an illustration, if 200,000
of the 1,000,000 shares and/or options granted pursuant to Section IV.C.1 and
IV.C.2 above were vested at the time of the grant of the Anti-Dilution Options
pursuant to this Section IV.C.3, then 20% of the Anti-Dilution Options would
automatically vest immediately at the time of the grant, and the remaining 80%
would vest simultaneously with the vesting of the remaining shares and/or
options granted pursuant to Section IV.C.1 and IV.C.2).

In the event that your employment is terminated by the Company other than for
justifiable cause (as hereinafter defined), or if the Company elects not to
renew this Agreement, or if you are not nominated by the Company for reelection
to the Board of Directors other than for justifiable cause (as hereinafter
defined), all outstanding stock options and shares that are held by you or your
estate will immediately become exercisable and all restrictions against
disposition, if any, which have not otherwise lapsed shall immediately lapse,
and the period within which they may be exercised will be one year following
such termination of employment.


D.                                    BENEFITS.  IN ADDITION TO THE OTHER
COMPENSATION TO BE PAID UNDER THIS SECTION IV, YOU WILL BE ENTITLED TO
PARTICIPATE IN ALL BENEFIT PLANS AVAILABLE TO ALL FULL-TIME, ELIGIBLE EMPLOYEES
HEREAFTER ESTABLISHED BY THE COMPANY, IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF SUCH PLANS, WHICH THE COMPANY SHALL ADOPT PROMPTLY

3


--------------------------------------------------------------------------------



FOLLOWING THE DATE HEREOF.  THESE PLANS SHALL INCLUDE, BUT NOT BE LIMITED TO,
THE FOLLOWING:  A 401(K) PLAN; GROUP HOSPITALIZATION, HEALTH, DENTAL, DISABILITY
(FOR WHICH THE COMPANY AGREES TO OBTAIN THE MAXIMUM LONG-TERM DISABILITY
INSURANCE BENEFIT ALLOWED BY APPLICABLE LAW), AND TERM LIFE INSURANCE (IN THE
AMOUNT OF $1.1 MILLION); AND SUPPLEMENTARY LONG-TERM DISABILITY INSURANCE.


E.                                      REIMBURSEMENT OF BUSINESS EXPENSES.  IN
ADDITION TO PAYMENT OF COMPENSATION UNDER THIS SECTION IV, THE COMPANY AGREES TO
REIMBURSE YOU FOR ALL REASONABLE OUT-OF-POCKET BUSINESS EXPENSES INCURRED BY YOU
ON BEHALF OF THE COMPANY, PROVIDED THAT YOU PROPERLY ACCOUNT TO THE COMPANY FOR
ALL SUCH EXPENSES IN ACCORDANCE WITH THE RULES AND REGULATIONS OF THE INTERNAL
REVENUE SERVICE PROMULGATED UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED,
AND IN ACCORDANCE WITH THE STANDARD POLICIES OF THE COMPANY RELATING TO
REIMBURSEMENT OF BUSINESS EXPENSES.


F.                                      AUTOMOBILE ALLOWANCE.  THE COMPANY SHALL
PROVIDE YOU WITH A MONTHLY STIPEND OF ONE THOUSAND DOLLARS ($1,000.00) FOR YOUR
AUTOMOBILE USE.


G.                                     VACATION.   YOU ARE ENTITLED TO FOUR (4)
WEEKS OF PAID VACATION PER CALENDAR YEAR.


V.                                     TERMINATION.


A.                                   EARLY TERMINATION.  SUBJECT TO THE
RESPECTIVE CONTINUING OBLIGATIONS OF THE PARTIES PURSUANT TO SECTIONS VI, VII
AND VIII, THIS SECTION SETS FORTH THE TERMS FOR EARLY TERMINATION OF THIS
AGREEMENT.


B.                                     TERMINATION FOR CAUSE.  THE COMPANY MAY
TERMINATE THIS AGREEMENT AND YOUR EMPLOYMENT IMMEDIATELY FOR CAUSE.  FOR THIS
PURPOSE, “CAUSE” MEANS ANY OF THE FOLLOWING:  (1) FRAUD, (2) THEFT OR
EMBEZZLEMENT OF THE COMPANY’S ASSETS, (3) A VIOLATION OF LAW INVOLVING MORAL
TURPITUDE, (4) YOUR REPEATED AND WILLFUL FAILURE TO FOLLOW INSTRUCTIONS OF THE
BOARD PROVIDED THAT THE CONDUCT HAS NOT CEASED OR THE OFFENSE CURED WITHIN
THIRTY (30) DAYS FOLLOWING WRITTEN WARNING FROM THE COMPANY THAT SETS FORTH IN
REASONABLE DETAIL THE FACTS CLAIMED TO PROVIDE THE BASIS FOR SUCH TERMINATION. 
IN THE EVENT OF TERMINATION FOR CAUSE PURSUANT TO THIS SECTION V.B, YOU WILL BE
PAID AT THE USUAL RATE YOUR ANNUAL BASE SALARY, CAR ALLOWANCE, AND ANY
OUT-OF-POCKET EXPENSES, THROUGH THE DATE OF TERMINATION SPECIFIED IN ANY NOTICE
OF TERMINATION AND ANY AMOUNTS TO WHICH YOU ARE ENTITLED UNDER ANY COMPANY
BENEFIT PLAN IN ACCORDANCE WITH THE TERMS OF SUCH PLAN.


C.                                     TERMINATION WITHOUT CAUSE.  EITHER YOU OR
THE COMPANY MAY TERMINATE THIS AGREEMENT AND YOUR EMPLOYMENT WITHOUT CAUSE ON
THIRTY (30) DAYS WRITTEN NOTICE.  IN THE EVENT OF TERMINATION OF THIS AGREEMENT
AND OF EMPLOYMENT PURSUANT TO THIS SECTION V.C, COMPENSATION WILL BE PAID AS
FOLLOWS:


1.                                       IF THE TERMINATION IS BY YOU WITHOUT
CAUSE, YOU WILL BE PAID AT THE USUAL RATE OF YOUR ANNUAL BASE SALARY, CAR
ALLOWANCE, AND ANY OUT-OF-POCKET EXPENSES INCURRED ON BEHALF OF THE COMPANY AND
ACCOUNTED FOR PURSUANT

4


--------------------------------------------------------------------------------



TO SECTION IV.E THROUGH THE DATE OF TERMINATION SPECIFIED IN SUCH NOTICE (BUT
NOT TO EXCEED THIRTY (30) DAYS FROM THE DATE OF SUCH NOTICE); OR


2.                                       NOTWITHSTANDING ANY PROVISION TO THE
CONTRARY CONTAINED HEREIN, IN THE EVENT YOUR EMPLOYMENT IS TERMINATED BY THE
COMPANY AT ANY TIME FOR ANY REASON OTHER THAN JUSTIFIABLE CAUSE, DISABILITY OR
DEATH, THE COMPANY SHALL:

(i)                                     pay you a severance benefit, in a lump
sum payable no later than the fifth business day following the date of
termination, an amount equal to your total compensation over the preceding
twelve months, including the car allowance;

(ii)                                  continue to provide you, at the Company’s
expense, with term life insurance, as provided herein until the earlier of (A)
the expiration of the “Severance Period” (which shall mean the longer of these
two periods:  one year from the date of termination or the remaining term of
this Agreement), or (B) your obtaining full-time employment;

(iii)                               continue to allow you to participate, at the
Company’s expense, in the Company’s group hospitalization, health, dental and
disability insurance programs until the earlier of (A) the expiration of the
Severance Period, or (B) your becoming eligible to participate in another
employer’s corresponding group insurance and disability plans;

(iv)                              provide you with outplacement services at a
qualified agency selected by you and the use of an office and reasonable
secretarial support for one year (unless you become otherwise employed within
such period);

(v)                                 reimburse out-of-pocket expenses incurred by
you on behalf of the Company and accounted pursuant to Section IV.E; and

(vi)                              reimburse you for any and all unused vacation
days accrued to the date of such termination.


D.                                    TERMINATION FOR GOOD REASON.  YOU MAY
TERMINATE THIS AGREEMENT UPON THIRTY (30) DAYS WRITTEN NOTICE TO THE COMPANY FOR
GOOD REASON.  FOR THIS PURPOSE, “GOOD REASON” MEANS:  (I) THE ASSIGNMENT TO YOU
OF ANY DUTIES INCONSISTENT WITH YOUR POSITIONS, DUTIES, RESPONSIBILITIES AND
STATUS WITH THE COMPANY AS OF THE DATE HEREOF, OR A CHANGE IN YOUR REPORTING
RESPONSIBILITIES, TITLES OR OFFICES, OR ANY REMOVAL OF YOU FROM OR ANY FAILURE
TO RE-ELECT YOU TO ANY OF SUCH POSITIONS; (II) THE FAILURE OF THE COMPANY TO
CONTINUE IN EFFECT ANY FRINGE BENEFIT OR COMPENSATION PLAN, RETIREMENT PLAN,
LIFE INSURANCE PLAN, HEALTH OR DISABILITY PLAN IN WHICH YOU WERE PARTICIPATING
(EXCEPT AS SUCH CHANGE IS PROMPTED IN GOOD FAITH BY A CHANGE IN THE LAW), OR THE
TAKING OF ANY ACTION BY THE COMPANY, WHICH COULD REASONABLY BE EXPECTED TO
ADVERSELY AFFECT YOUR PARTICIPATION IN OR MATERIALLY REDUCE YOUR BENEFITS UNDER
ANY SUCH PLANS OR DEPRIVE YOU OF ANY MATERIAL FRINGE BENEFIT

5


--------------------------------------------------------------------------------



ENJOYED BY YOU, (III) THE REDUCTION OF YOUR SALARY OR CAR ALLOWANCE OR FAILURE
TO INCREASE SUCH SALARY AS IS PROVIDED IN SECTION IV.A ABOVE, OR ANY OTHER
BREACH OF THIS AGREEMENT BY THE COMPANY; OR (IV) THE OCCURRENCE OF A CHANGE IN
CONTROL AS DEFINED IN SECTION IX.  IN ANY SUCH CASE THE COMPANY WILL PAY YOU THE
AMOUNTS, AND PROVIDE YOU THE BENEFITS, ALL AS SET FORTH IN SECTION V.C.2 ABOVE.


E.                                      TERMINATION IN THE EVENT OF DEATH OR
PERMANENT DISABILITY.  THIS AGREEMENT AND YOUR EMPLOYMENT WILL TERMINATE IN THE
EVENT OF YOUR DEATH OR PERMANENT DISABILITY.


1.                                       IN THE EVENT OF YOUR DEATH, BASE SALARY
AND CAR ALLOWANCE WILL BE TERMINATED AS OF THE END OF THE MONTH IN WHICH DEATH
OCCURS.


2.                                       FOR THE PURPOSES OF THIS AGREEMENT, THE
TERM “DISABILITY” SHALL MEAN YOUR INABILITY, DUE TO ILLNESS, ACCIDENT OR ANY
OTHER PHYSICAL OR MENTAL INCAPACITY, TO SUBSTANTIALLY PERFORM YOUR DUTIES FOR A
PERIOD OF FOUR (4) CONSECUTIVE MONTHS OR FOR A TOTAL OF SIX (6) MONTHS (WHETHER
OR NOT CONSECUTIVE) IN ANY TWELVE (12) MONTH PERIOD DURING THE TERM OF THIS
AGREEMENT.


3.                                       UPON YOUR “DISABILITY”, THE COMPANY
SHALL HAVE THE RIGHT TO TERMINATE YOUR EMPLOYMENT.  NOTWITHSTANDING ANY
INABILITY TO PERFORM YOUR DUTIES, YOU SHALL BE ENTITLED TO RECEIVE YOUR
COMPENSATION (INCLUDING BONUSES, IF ANY) AS PROVIDED HEREIN UNTIL THE LATER OF
(I) THE DATE OF YOUR TERMINATION OF EMPLOYMENT FOR DISABILITY IN ACCORDANCE WITH
THIS AGREEMENT, OR (II) THE DATE UPON WHICH YOU BEGIN TO RECEIVE LONG-TERM
DISABILITY INSURANCE BENEFITS UNDER THE POLICY PROVIDED BY THE COMPANY PURSUANT
TO THIS AGREEMENT.  ANY TERMINATION PURSUANT TO SECTION V.E.2 SHALL BE EFFECTIVE
ON THE DATE THIRTY (30) DAYS AFTER WHICH YOU SHALL HAVE RECEIVED WRITTEN NOTICE
OF THE COMPANY’S ELECTION TO TERMINATE.


F.                                      ENTIRE TERMINATION PAYMENT. 


1.                                       THE COMPENSATION PROVIDED FOR IN
SECTIONS V.B, V.C, V.D AND V.E FOR EARLY TERMINATION OF THIS AGREEMENT WILL
CONSTITUTE YOUR SOLE REMEDY FOR SUCH TERMINATION.  YOU WILL NOT BE ENTITLED TO
ANY OTHER TERMINATION OR SEVERANCE PAYMENT WHICH MIGHT OTHERWISE BE PAYABLE TO
YOU UNDER ANY OTHER AGREEMENT BETWEEN YOU AND THE COMPANY OR UNDER ANY POLICY OF
THE COMPANY.  THIS SECTION WILL NOT HAVE ANY EFFECT ON DISTRIBUTIONS TO WHICH
YOU MAY BE ENTITLED AT TERMINATION FROM ANY QUALIFIED TAX PLAN OR ANY OTHER PLAN
(OTHER THAN A SEVERANCE PAYMENT OR SIMILAR PLAN).


2.                                       NOTWITHSTANDING ANY OTHER PROVISIONS OF
THIS AGREEMENT OR ANY OTHER AGREEMENT, CONTRACT OR UNDERSTANDING HERETOFORE OR
HEREAFTER ENTERED INTO BETWEEN YOU AND THE COMPANY, IF ANY “PAYMENTS”
(INCLUDING, WITHOUT LIMITATION, ANY BENEFITS OR TRANSFERS OF PROPERTY OR THE
ACCELERATION OF THE VESTING OF ANY BENEFITS) IN THE NATURE OF COMPENSATION UNDER
ANY

6


--------------------------------------------------------------------------------



ARRANGEMENT THAT IS CONSIDERED CONTINGENT ON A CHANGE IN CONTROL FOR PURPOSES OF
SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
TOGETHER WITH ANY OTHER PAYMENTS THAT YOU HAVE THE RIGHT TO RECEIVE FROM THE
COMPANY OR ANY CORPORATION THAT IS A MEMBER OF AN “AFFILIATED GROUP” (AS DEFINED
IN SECTION 1504(A) OF THE CODE WITHOUT REGARD TO SECTION 1504(B) OF THE CODE) OF
WHICH THE COMPANY IS A MEMBER, WOULD CONSTITUTE A “PARACHUTE PAYMENT” (AS
DEFINED IN SECTION 280G OF THE CODE), SUCH PAYMENTS WILL BE REDUCED TO THE
LARGEST AMOUNT AS WILL RESULT IN NO PORTION OF SUCH PAYMENTS BEING SUBJECT TO
THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE; PROVIDED, HOWEVER, THAT YOU
WILL BE ENTITLED TO DESIGNATE THOSE PAYMENTS THAT WILL BE REDUCED OR ELIMINATED
IN ORDER TO COMPLY WITH THE FOREGOING PROVISION.


G.                                     REQUIRED RESIGNATIONS UPON EARLY
TERMINATION OR EXPIRATION.  YOU AGREE THAT UPON ANY TERMINATION OF YOUR
EMPLOYMENT WITH THE COMPANY OR EXPIRATION OF THIS EMPLOYMENT AGREEMENT, SUCH
TERMINATION OR EXPIRATION UNDER THIS AGREEMENT WILL AUTOMATICALLY AND WITHOUT
FURTHER ACTION BE DEEMED TO CONSTITUTE YOUR SIMULTANEOUS RESIGNATION FROM ALL
DIRECTOR, OFFICER, TRUSTEE, AGENT AND ANY OTHER POSITIONS WITHIN THE COMPANY,
ALL OF ITS AFFILIATES (INCLUDING BUT NOT LIMITED TO ANY ENTITY THAT IS A
SHAREHOLDER OF THE COMPANY AND ANY SUBSIDIARIES AND ANY PARENT OF THE COMPANY),
THE COMPANY’S EMPLOYEE BENEFIT PLANS, TRUSTS AND FOUNDATIONS (CHARITABLE OR
OTHERWISE) OR ANY OTHER SIMILAR POSITION ASSOCIATED WITH THE COMPANY. 
SIMULTANEOUSLY UPON SUCH TERMINATION OF EMPLOYMENT OR EXPIRATION OF THIS
EMPLOYMENT AGREEMENT, YOU AGREE TO EXECUTE AND DELIVER TO THE COMPANY ANY AND
ALL DOCUMENTS, AGREEMENTS, CERTIFICATES, LETTERS OR OTHER WRITTEN INSTRUMENTS
CONFIRMING ALL SUCH RESIGNATIONS.


VI.                                 INVENTIONS.


A.                                   YOU AGREE THAT ALL INVENTIONS (AS DEFINED
BELOW) YOU MAKE, CONCEIVE, REDUCE TO PRACTICE OR AUTHOR (EITHER ALONE OR WITH
OTHERS) DURING OR WITHIN ONE YEAR AFTER THE TERM OF THIS AGREEMENT WILL BE THE
COMPANY’S SOLE AND EXCLUSIVE PROPERTY.  YOU WILL, WITH RESPECT TO ANY SUCH
INVENTION:  (I) KEEP CURRENT, ACCURATE, AND COMPLETE RECORDS, WHICH WILL BELONG
TO THE COMPANY AND BE KEPT AND STORED ON THE COMPANY’S PREMISES WHILE YOU ARE
EMPLOYED BY THE COMPANY; (II) PROMPTLY AND FULLY DISCLOSE THE EXISTENCE AND
DESCRIBE THE NATURE OF THE INVENTION TO THE COMPANY IN WRITING (AND WITHOUT
REQUEST); (III) ASSIGN (AND YOU DO HEREBY ASSIGN) TO THE COMPANY ALL OF YOUR
RIGHTS TO THE INVENTION, ANY APPLICATIONS YOU MAKE FOR PATENTS OR COPYRIGHTS IN
ANY COUNTRY, AND ANY PATENTS OR COPYRIGHTS GRANTED TO YOU IN ANY COUNTRY; AND
(IV) ACKNOWLEDGE AND DELIVER PROMPTLY TO THE COMPANY ANY WRITTEN INSTRUMENTS,
AND PERFORM ANY OTHER ACTS NECESSARY IN THE COMPANY’S OPINION TO PRESERVE
PROPERTY RIGHTS IN THE INVENTION AGAINST FORFEITURE, ABANDONMENT, OR LOSS AND TO
OBTAIN AND MAINTAIN PATENTS AND/OR COPYRIGHTS ON THE INVENTION AND TO VEST THE
ENTIRE RIGHT AND TITLE TO THE INVENTION IN THE COMPANY.

7


--------------------------------------------------------------------------------



B.                                     “INVENTIONS,” AS USED IN THIS SECTION,
MEANS ANY DISCOVERIES, IMPROVEMENTS, CREATIONS, IDEAS AND INVENTIONS, INCLUDING
WITHOUT LIMITATION SOFTWARE AND ARTISTIC AND LITERARY WORKS (WHETHER OR NOT THEY
ARE DESCRIBED IN WRITING OR REDUCED TO PRACTICE) OR OTHER WORKS OF AUTHORSHIP
(WHETHER OR NOT THEY CAN BE PATENTED OR COPYRIGHTED) THAT:  (I) RELATE DIRECTLY
TO THE COMPANY’S BUSINESS OR THE COMPANY’S RESEARCH OR DEVELOPMENT DURING THE
TERM OF THIS AGREEMENT; (II) RESULT FROM ANY WORK YOU PERFORM FOR THE COMPANY;
(III) USE THE COMPANY’S EQUIPMENT, SUPPLIES, FACILITIES OR TRADE SECRET
INFORMATION; OR (IV) YOU DEVELOP DURING ANY TIME THAT SECTION II ABOVE OBLIGATES
YOU TO PERFORM YOUR EMPLOYMENT DUTIES.

The requirements of this Section do not apply to an Invention for which no
equipment, supplies, facility or trade secret information of the Company was
used and which was developed entirely on your own time, and which neither (1)
relates directly to the Company’s business or to the Company’s actual or
demonstrably anticipated research or development, nor (2) results from any work
you performed for the Company.  Except as previously disclosed to the Company in
writing, you do not have, and will not assert, any claims to or rights under any
Inventions as having been made, conceived, authored or acquired by you prior to
your employment by the Company.


VII.                             PROPRIETARY INFORMATION.


A.                                   EXCEPT AS REQUIRED IN YOUR DUTIES TO THE
COMPANY, YOU WILL NEVER, EITHER DURING OR AFTER YOUR EMPLOYMENT BY THE COMPANY,
USE OR DISCLOSE PROPRIETARY INFORMATION TO ANY PERSON NOT AUTHORIZED BY THE
COMPANY TO RECEIVE IT.  WHEN YOUR EMPLOYMENT WITH THE COMPANY ENDS, YOU WILL
PROMPTLY TURN OVER TO THE COMPANY ALL RECORDS AND ANY COMPOSITIONS, ARTICLES,
DEVICES, APPARATUS AND OTHER ITEMS THAT DISCLOSE, DESCRIBE OR EMBODY PROPRIETARY
INFORMATION, INCLUDING ALL COPIES, REPRODUCTIONS AND SPECIMENS OF THE
PROPRIETARY INFORMATION IN YOUR POSSESSION, REGARDLESS OF WHO PREPARED THEM.


B.                                     “PROPRIETARY INFORMATION,” AS USED IN
THIS SECTION VII, MEANS ANY NONPUBLIC INFORMATION CONCERNING THE COMPANY,
INCLUDING INFORMATION RELATING TO THE COMPANY’S RESEARCH, PRODUCT DEVELOPMENT,
ENGINEERING, PURCHASING, PRODUCT COSTS, ACCOUNTING, LEASING, SERVICING,
MANUFACTURING, SALES, MARKETING, ADMINISTRATION AND FINANCES.  THIS INFORMATION
INCLUDES, WITHOUT LIMITATION:  (I) TRADE SECRET INFORMATION ABOUT THE COMPANY
AND ITS PRODUCTS; (II) “INVENTIONS,” AS DEFINED IN SECTION VI.B; (III)
INFORMATION CONCERNING ANY OF THE COMPANY’S PAST, CURRENT OR POSSIBLE FUTURE
PRODUCTS.  PROPRIETARY INFORMATION OR CONFIDENTIAL INFORMATION ALSO INCLUDES ANY
INFORMATION WHICH IS NOT GENERALLY DISCLOSED AND WHICH IS USEFUL OR HELPFUL TO
THE COMPANY AND/OR WHICH WOULD BE USEFUL OR HELPFUL TO COMPETITORS.  MORE
SPECIFIC EXAMPLES INCLUDE FINANCIAL DATA, SALES FIGURES FOR INDIVIDUAL PROJECTS
OR GROUPS OF PROJECTS, PLANNED NEW PROJECTS OR PLANNED ADVERTISING PROGRAMS,
AREAS WHERE THE COMPANY INTENDS TO EXPAND, LISTS OF SUPPLIERS, LISTS OF
CUSTOMERS, WAGE AND SALARY DATA, CAPITAL INVESTMENT PLANS, PROJECTED EARNINGS,
CHANGES IN MANAGEMENT OR POLICIES OF THE COMPANY, TESTING

8


--------------------------------------------------------------------------------



DATA, MANUFACTURING METHODS, SUPPLIERS’ PRICES TO US, OR ANY PLANS WE MAY HAVE
FOR IMPROVING ANY OF OUR PRODUCTS.  THIS INFORMATION IS CONFIDENTIAL OR
PROPRIETARY INFORMATION REGARDLESS OF ITS FORM, E.G. ORAL, WRITTEN, ELECTRONIC
OR OTHER, AND WHETHER OR NOT IT IS LABELED AS “PROPRIETARY” OR “CONFIDENTIAL.” 
THE COMPANY’S PROPRIETARY INFORMATION OR CONFIDENTIAL INFORMATION INCLUDES OUR
INFORMATION AND THAT OF OUR AFFILIATES AND THIRD PARTIES CONCERNING OR RELATING
TO US.


VIII.                         COMPETITIVE ACTIVITIES. 


A.                                   YOU AGREE THAT DURING YOUR EMPLOYMENT WITH
THE COMPANY, YOU WILL NOT ALONE, OR IN ANY CAPACITY WITH ANOTHER PERSON OR
ENTITY, (I) DIRECTLY OR INDIRECTLY ENGAGE IN ANY EMPLOYMENT OR ACTIVITY THAT
COMPETES WITH THE COMPANY’S BUSINESS AT THE TIME YOUR EMPLOYMENT WITH THE
COMPANY ENDS, WITHIN ANY STATE IN THE UNITED STATES OR WITHIN CANADA, (II)
INTERFERE WITH THE COMPANY’S RELATIONSHIPS WITH ANY OF ITS CURRENT OR POTENTIAL
CUSTOMERS.


B.                                     YOU ALSO AGREE THAT FOR A PERIOD OF ONE
YEAR AFTER THE TERMINATION OF THIS AGREEMENT FOR ANY ONE OF THE FOLLOWING
REASONS:  (I) FOR “CAUSE” AS DEFINED ABOVE, (II) VOLUNTARILY BY YOU WITHOUT
“GOOD REASON” AS DEFINED ABOVE; OR (III) IN THE EVENT OF A NON-RENEWAL OF THE
AGREEMENT BY YOU OTHER THAN FOR “GOOD REASON”, YOU WILL ABIDE BY CLAUSES (II)
AND (III) OF SECTION VIII.A ABOVE.


IX.                                CHANGE IN CONTROL.


A.                                   FOR PURPOSES OF THIS AGREEMENT, A “CHANGE
IN CONTROL” OF THE COMPANY WILL MEAN THE FOLLOWING:

(i)                                     the sale, lease, exchange or other
transfer, directly or indirectly, of substantially all of the assets of the
Company (in one transaction or in a series of related transactions) to a person
or entity that is not controlled by the Company;

(ii)                                  the approval by the shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company;

(iii)                               a change in control of the Company of a
nature that would be required to be reported in response to Item 5(f) of
Schedule 14A of Regulation 14A or to Item 1 of Form 8-K promulgated under the
Securities Exchange Act of 1934, as amended (the “Act”), provided that, without
limitation, a Change in Control shall be deemed to have occurred if (i) any
“person” (as such term is used in Sections 13(d) and 14(d)(2) of the Act) is or
shall become the beneficial owner, directly or indirectly, of securities of the
Company representing 30% or more of the Company’s then outstanding securities;
or (ii) during any period of twenty-four (24) consecutive months, individuals
who at the beginning of such period constitute the entire Board of Directors
shall cease for any reason to constitute a majority thereof unless the election,
or the nomination for

9


--------------------------------------------------------------------------------


election by the Company’s stockholders, of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.


B.                                     IF A CHANGE IN CONTROL OCCURS, THE OPTION
WILL BECOME IMMEDIATELY EXERCISABLE IN FULL AND WILL REMAIN EXERCISABLE FOR THE
REMAINDER OF ITS TERM, REGARDLESS OF WHETHER YOU REMAIN IN THE EMPLOY OR SERVICE
OF THE COMPANY.


C.                                     FOR PURPOSES OF THIS SECTION IX, YOU
SHALL BE ENTITLED TO THE SEVERANCE BENEFITS PROVIDED IN SECTION V.D IF THE DATE
OF TERMINATION OCCURS EITHER (I) WHILE THERE IS TO THE COMPANY’S KNOWLEDGE
ACTIVELY PENDING A PROPOSED TRANSACTION, WHICH, IF CONSUMMATED, COULD REASONABLY
BE EXPECTED TO RESULT WITHIN ONE (1) YEAR IN A CHANGE IN CONTROL, OR (II) WITHIN
TWO (2) YEARS FOLLOWING A CHANGE IN CONTROL; UNLESS, IN THE CASE OF EITHER (I)
OR (II), YOUR EMPLOYMENT IS TERMINATED OR THIS AGREEMENT IS NOT RENEWED BECAUSE
OF DEATH OR DISABILITY OR BY THE COMPANY FOR “CAUSE” OR VOLUNTARILY BY YOU OTHER
THAN FOR “GOOD REASON”.


X.                                    MISCELLANEOUS.


A.                                   NO ADEQUATE REMEDY.  YOU UNDERSTAND THAT IF
YOU FAIL TO FULFILL YOUR OBLIGATIONS UNDER THIS AGREEMENT, THE DAMAGES TO THE
COMPANY WOULD BE VERY DIFFICULT TO DETERMINE.  THEREFORE, IN ADDITION TO ANY
OTHER RIGHTS OR REMEDIES AVAILABLE TO THE COMPANY AT LAW, IN EQUITY, OR BY
STATUTE, YOU HEREBY CONSENT TO THE SPECIFIC ENFORCEMENT OF THIS AGREEMENT BY THE
COMPANY THROUGH AN INJUNCTION OR RESTRAINING ORDER ISSUED BY AN APPROPRIATE
COURT.


B.                                     GOVERNING LAW.  THE LAWS OF ILLINOIS WILL
GOVERN THE VALIDITY, CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT.


C.                                     ARBITRATION.  ANY AND ALL DISPUTES WHICH
ARISE CONCERNING THE RIGHTS, DUTIES OR OBLIGATIONS OF EITHER PARTY UNDER ANY
PROVISION OF THIS AGREEMENT SHALL BE RESOLVED EXCLUSIVELY BY BINDING ARBITRATION
IN ACCORDANCE WITH THE FOLLOWING TERMS AND CONDITIONS.  THE PARTY SEEKING
ARBITRATION SHALL COMMENCE A PROCEEDING IN ARBITRATION IN CHICAGO, ILLINOIS
UNDER THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  WITHIN ONE MONTH FROM
ONE OF THE PARTY’S REQUEST FOR ARBITRATION, THE PARTY REQUESTING ARBITRATION
SHALL APPOINT ONE ARBITRATOR AND WITHIN ONE MONTH OF THE DATE OF SUCH
APPOINTMENT, THE OTHER PARTY SHALL APPOINT AN ARBITRATOR.  WITHIN THREE WEEKS OF
THE DATE THAT THE SECOND ARBITRATOR IS APPOINTED, AND PRIOR TO ANY EXAMINATION
OF THE MERITS OF THE CASE, THE TWO ARBITRATORS SHALL MUTUALLY SELECT A THIRD
ARBITRATOR.  IF EITHER OF THE PARTIES FAILS TO APPOINT AN ARBITRATOR OR IF THE
TWO ARBITRATORS FAIL TO APPOINT THE THIRD ARBITRATOR WITHIN THE PERIODS REFERRED
TO ABOVE, ONE SHALL BE APPOINTED IN ACCORDANCE WITH THE RULES WITHIN FIFTEEN
(15) DAYS OF THE EXPIRY DATE OF THE RESPECTIVE PERIOD REFERRED TO ABOVE.  THE
THREE ARBITRATORS SO SELECTED SHALL CONSTITUTE THE ARBITRAL PANEL.  THE ARBITRAL
PANEL SHALL MAKE ITS DECISIONS BY THE MAJORITY OF ITS MEMBERS.  THE ARBITRAL
PANEL SHALL RENDER ITS DECISION AND AWARD IN WRITING WITHIN NINETY (90) DAYS
FROM ITS FINAL CONSTITUTION. 

10


--------------------------------------------------------------------------------



THERE SHALL BE NO APPEAL FROM THE DECISION AND AWARD OF THE ARBITRAL PANEL,
WHICH SHALL BE FINAL AND BINDING ON THE PARTIES AND MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF.


D.                                    RIGHTS IN THE EVENT OF DISPUTE.  IF, WITH
RESPECT TO ANY ALLEGED FAILURE BY THE COMPANY TO COMPLY WITH ANY OF THE TERMS OF
THIS AGREEMENT, YOU HIRE LEGAL COUNSEL WITH RESPECT TO THIS AGREEMENT OR
INSTITUTE ANY NEGOTIATIONS OR INSTITUTE OR RESPOND TO LEGAL ACTION TO ASSERT OR
DEFEND THE VALIDITY OF, ENFORCE YOUR RIGHTS UNDER, OR RECOVER DAMAGES FOR BREACH
OF THIS AGREEMENT, THE COMPANY SHALL PAY, AS THEY ARE INCURRED, YOUR ACTUAL
EXPENSES FOR ATTORNEYS’ FEES AND DISBURSEMENTS, TOGETHER WITH SUCH ADDITIONAL
PAYMENTS, IF ANY, AS MAY BE NECESSARY SO THAT THE NET-AFTER-TAX PAYMENTS TO YOU
EQUAL SUCH FEES AND DISBURSEMENTS, PROVIDED THAT SUCH PAYMENTS SHALL BE
REIMBURSED BY YOU TO THE COMPANY IF THE ARBITRATION PANEL RULES IN FAVOR OF THE
COMPANY AND FURTHER DECIDES THAT SUCH REIMBURSEMENT IS APPROPRIATE.  FURTHER,
PENDING THE RESOLUTION OF ANY SUCH CLAIM OR DISPUTE, YOU SHALL NOT BE DEEMED
TERMINATED FOR PURPOSES OF THIS AGREEMENT.


E.                                      MITIGATION.  YOU ARE NOT REQUIRED TO
MITIGATE THE AMOUNT OF ANY PAYMENTS TO BE MADE PURSUANT TO THIS AGREEMENT BY
SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE AMOUNT OF ANY PAYMENTS
PROVIDED FOR IN THIS AGREEMENT BE REDUCED BY ANY COMPENSATION EARNED BY YOU AS
THE RESULT OF YOUR SELF-EMPLOYMENT OR YOUR EMPLOYMENT BY ANOTHER EMPLOYER AFTER
THE DATE OF TERMINATION OF YOUR EMPLOYMENT WITH THE COMPANY.


F.                                      CONSTRUCTION.  WHEREVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT WILL BE INTERPRETED SO THAT IT IS VALID UNDER THE
APPLICABLE LAW.  IF ANY PROVISION OF THIS AGREEMENT IS TO ANY EXTENT INVALID
UNDER THE APPLICABLE LAW, THAT PROVISION WILL STILL BE EFFECTIVE TO THE EXTENT
IT REMAINS VALID UNDER THE APPLICABLE LAW.  THE REMAINDER OF THIS AGREEMENT ALSO
WILL CONTINUE TO BE VALID, AND THE ENTIRE AGREEMENT WILL CONTINUE TO BE VALID IN
OTHER JURISDICTIONS.


G.                                     WAIVERS.  NO FAILURE OR DELAY BY EITHER
THE COMPANY OR YOU IN EXERCISING ANY RIGHT OR REMEDY UNDER THIS AGREEMENT WILL
WAIVE ANY PROVISION OF THE AGREEMENT.  NOR WILL ANY SINGLE OR PARTIAL EXERCISE
BY EITHER THE COMPANY OR YOU OF ANY RIGHT OR REMEDY UNDER THIS AGREEMENT
PRECLUDE EITHER THE COMPANY OR YOU FROM OTHERWISE OR FURTHER EXERCISING THESE
RIGHTS OR REMEDIES, OR ANY OTHER RIGHTS OR REMEDIES GRANTED BY ANY LAW OR ANY
RELATED DOCUMENT.


H.                                    ENTIRE AGREEMENT.  THIS AGREEMENT IS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES AND REPLACES ALL OTHER ORAL NEGOTIATIONS,
COMMITMENTS, WRITINGS AND UNDERSTANDINGS BETWEEN THE PARTIES CONCERNING THE
MATTERS IN THIS AGREEMENT.  THIS AGREEMENT CAN ONLY BE MODIFIED BY MUTUAL
WRITTEN CONSENT OF THE PARTIES.  YOU ACKNOWLEDGE THAT YOU HAVE BEEN ADVISED TO
SEEK LEGAL COUNSEL TO REVIEW THIS AGREEMENT WITH YOU BEFORE YOU SIGN IT.

11


--------------------------------------------------------------------------------



I.                                         SUCCESSORS AND ASSIGNS.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION IX, THIS AGREEMENT WILL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE COMPANY WHETHER BY WAY OF
MERGER, CONSOLIDATION, OPERATION OF LAW, PURCHASE OR OTHER ACQUISITION OF
SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF THE COMPANY, AND ANY SUCH
SUCCESSOR OR ASSIGN WILL ABSOLUTELY AND UNCONDITIONALLY ASSUME ALL OF THE
COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT. 


J.                                        NOTICES.  ALL NOTICES, REQUESTS AND
DEMANDS GIVEN TO OR MADE PURSUANT HERETO WILL, EXCEPT AS OTHERWISE SPECIFIED
HEREIN, BE IN WRITING AND BE DELIVERED OR MAILED TO ANY SUCH PARTY AT ITS
ADDRESS WHICH:

12


--------------------------------------------------------------------------------



1.                                       IN THE CASE OF THE COMPANY WILL BE:

Ben-Abraham Technologies

225 Peachtree Street, NE

Suite 1400, South Tower

Atlanta, GA  30303

Attention:  Avi Ben-Abraham, CEO


2.                                       IN THE CASE OF EMPLOYEE WILL BE:

Stephen M. Simes

1173 RFD

Long Grove, IL  60047

Any party may, by notice to the other party, designate a changed address.  Any
notice, if mailed properly addressed, postage prepaid, registered or certified
mail, will be deemed dispatched on the registered date or that date stamped on
the certified mail receipt, and will be deemed received within the second
business day thereafter or when it is actually received, whichever is sooner.


K.                                    CAPTIONS.  THE VARIOUS HEADINGS OR
CAPTIONS IN THIS AGREEMENT ARE FOR CONVENIENCE ONLY AND WILL NOT AFFECT THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.

Would you please confirm that this agreement is in accordance with your
understanding and that you have received a copy of this letter by signing an
dating it where indicated below, and returning an executed copy for our records.

Very truly yours,

BEN-ABRAHAM TECHNOLOGIES, INC.

 

 

 

 

 

/s/ Avi Ben-Abraham

 

 

 

 

 

 

*By:   Avi Ben-Abraham, M.D.

 

 

Its:  Chief Executive Officer

 

 

 

 

 

 

 

 

Agreed to and confirmed as of January 21, 1998:

 

 

 

 

 

/s/ Stephen M. Simes

 

 

 

Stephen M. Simes

 

 

 

 

 

*Subject to approval by the Company’s Board of Directors.

 

 

 

/s/ ABA

 

 

 

 

13


--------------------------------------------------------------------------------


CONFIDENTIAL

April 15, 1999

Mr. Stephen M. Simes
1173 RFD
Long Grove, IL  60047

Dear Stephen:

As you are aware, Ben-Abraham Technologies, Inc. (the “Company”) has agreed to
sell securities (the “Transaction”) to certain investors on the date hereof
pursuant to a Private Placement Memorandum dated March 19, 1999 and certain
Securities Purchase Agreements (the “Securities Purchase Agreements”) with such
purchasers (the “Purchasers”).  The Securities Purchase Agreements specify, as a
condition to closing, that (i) the certain letter agreement dated as of January
21, 1998 between you and the Company regarding your employment (the “Employment
Agreement”) be amended; and (ii) you waive certain rights you may have under
such Employment Agreement.  Terms not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

1.                                       The first two sentences of Section 11.1
of the Employment Agreement are hereby amended in their entirety to read as
follows:

“You agree to devote, on a full-time basis, all of your business house to the
Company’s business.  You will diligently perform the duties of your position
within guidelines to be determined by the Board of Directors.”

2.                                       Section IV.C.3 of the Employment
Agreement is hereby amended in its entirety to read as follows:

“In the event the Company issues a stock dividend, or effectuates a stock split
or exchange of any shares of the Company, whether by way of reorganization,
reclassification, conversion or other means, the Company shall make appropriate
adjustments to the terms of the Option in order to prevent dilution or
enlargement of your rights.”

Notwithstanding the foregoing, the Company has agreed to issue to you
concurrently with the closing of the Transaction additional options to purchase
that number of subordinate voting shares of the Company equal to the product of
(i) five percent (5%) multiplied by (ii) the number of subordinate voting shares
sold in the Transaction (excluding any shares issuable pursuant to warrants). 
You acknowledge that any future sales of securities by the Company will not
entitle you to additional options.

14


--------------------------------------------------------------------------------


3.                                       In the event the Transaction would be
deemed a “Change of Control”, or cause a “Change of Control” to have occurred,
as such term is defined in Section IX.A of the Employment Agreement, you hereby
agree to waive, only with respect to any deemed “Change of Control” arising out
of or related to the Transaction (which, for greater certainty, includes the
change in constitution of the Board of Directors), any rights you have under
Section IX.B, including without limitation the right for the Option to become
immediately exercisable.

4.                                       Except as otherwise specifically set
forth herein, the Employment Agreement shall remain in full force and effect.

You hereby acknowledge that the Company and the Purchasers are entering into the
Securities Purchase Agreements in reliance upon on this letter.  Please indicate
your agreement to the foregoing by signing the enclosed copy of this letter
where indicated and returning such executed copy to the Company.

Very truly yours,

 

 

 

Ben-Abraham Technologies, Inc.

 

 

 

By:

/s/ Louis W. Sullivan

 

 

Its: Chairman, Board of Directors and
Chairman, Compensation Committee

 

 

ACCEPTED AND AGREED:

 

 

 

 

/s/ Stephen M. Simes

 

 

Stephen M. Simes

 

 

 

Dated:

4/15/99

 

 

 

15


--------------------------------------------------------------------------------


AMENDMENT TO EMPLOYMENT AGREEMENT

February 19, 2007

Mr. Stephen M. Simes

1173 RFD

Long Grove, IL  60047

Dear Stephen:

The Compensation Committee of the Board of Directors of BioSante
Pharmaceuticals, Inc. (the “Company”) has decided to clarify certain sections,
as outlined below, of that certain letter agreement dated as of January 21,
1998, as amended (the “Employment Agreement”), between you and the Company. 
Terms not defined herein shall have the meanings ascribed to such terms in the
Employment Agreement.

1.                                       Section III of the Employment Agreement
is hereby amended in its entirety to read as follows:

“III.     Term.  This Agreement is effective January 20, 1998 (the “Effective
Date”), and will terminate on December 31, 2000, unless earlier terminated
pursuant to Section V of this Agreement (the “Base Term”).  On January 1, 2001,
the term of your employment will be extended for three (3) additional years
unless on or before October 1st immediately preceding such extension, either
party gives written notice to the other, in which case no automatic extension
will occur.   Commencing on January 1, 2002 and on each January 1st thereafter,
the term of your employment will be automatically extended for one (1)
additional year unless on or before October 1st immediately preceding any such
extension, either party gives written notice to the other of the cessation of
further extensions, in which case no further automatic extensions will occur. 
For the avoidance of any doubt, the parties hereby understand and acknowledge
that absent any termination or non-renewal of this Agreement in accordance with
the provisions of this Agreement, the term of this Agreement at any given time
will be at least two years and will be no more than three years. In the event
that the Company elects not to renew this Agreement other than for “cause” as
defined herein, you will be paid the amount described in Section V.C.2 below.”

2.                                       Section V.C.2(iii) of the Employment
Agreement is hereby amended in its entirety to read as follows:

“(iii)     continue to allow you and your family to participate, at the
Company’s expense, in the Company’s group hospitalization, health, dental and
disability insurance programs until the earlier of (A) the expiration of the
Severance Period,


--------------------------------------------------------------------------------


or (B) your becoming eligible to participate in another employer’s corresponding
group insurance and disability plans;”.

Please confirm that this agreement is in accordance with your understanding and
that you have received a copy of this letter by signing and dating this letter
where indicated below, and returning an executed copy to the Company.

Very truly yours,

BIOSANTE PHARMACEUTICALS, INC.

/s/ Louis W. Sullivan, M.D.

 

 

By: Louis W. Sullivan, M.D.

 

 

Its:  Chairman of the Board

 

 

 

 

 

 

 

 

Agreed to and confirmed as of February 19, 2007:

 

 

 

 

 

/s/ Stephen M. Simes

 

 

Stephen M. Simes

 

 

 


--------------------------------------------------------------------------------